COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Derrick Deshawn Gilbert v. The State of Texas

Appellate case number:      01-15-00144-CR

Trial court case number:    1407722

Trial court:                262nd District Court, Harris County, Texas

        Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014). Appellant has
also filed a motion for an extension of time to file his response.
       We grant the motion for access and order the trial court clerk, no later than 10
days from the date of this order, to provide a copy of the record, including the clerk’s
record, the reporter’s record, and any supplemental records, to the appellant. The trial
court clerk shall further certify to this Court, within 15 days of the date of this order, the
date upon which delivery of the record to the appellant is made. Finally, we grant
appellant’s request for an extension in that we order appellant’s response to his appointed
counsel’s brief to be filed within 45 days of the date of this order.
       It is so ORDERED.




Judge’s signature: /s/ Harvey Brown
                     Acting individually

Date: September 29, 2015